11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
Mike Longoria Salinas
Appellant
Vs.                   No. 11-02-00052-CR B Appeal from Harris County
State of Texas
Appellee
 
The trial court convicted appellant, upon his
plea of guilty, of robbery.  Pursuant to
the plea bargain agreement, the trial court sentenced appellant on December 5,
2001, to confinement for 10 years. 
Appellant filed a pro se Ageneral@ notice of appeal on December 12, 2001.  We dismiss the appeal.
Appellant=s court-appointed counsel has filed a brief in which he stated that he
has conscientiously examined the record and the applicable law and that there
are no issues presented for review. 
Counsel noted that the trial court wrote on appellant=s notice of appeal the following: ANo permission to appeal given.@  
Counsel has furnished appellant with a copy
of the brief and advised appellant of his right to review the record and file a
pro se brief.  A pro se brief has not
been filed.  Counsel has complied with
the procedures outlined in Anders v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807
(Tex.Cr.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and
Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969).
Following the procedures outlined in Anders,
we have independently reviewed the record. 
Appellant=s general notice of appeal did not comply
with former TEX.R.APP.P. 25.2(b)(3), the applicable law.  Without a proper notice of appeal and
without the trial court=s permission to appeal, appellant failed to invoke the jurisdiction of
this court.
The appeal is dismissed for want of
jurisdiction.
 
January
23, 2003                                                                      PER
CURIAM
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.